United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.K., Appellant
and
U.S. POSTAL SERVICE, ELKINS POST
OFFICE, Elkins Park, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Paul J. Bartolomeo, Jr., Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0836
Issued: February 1, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On March 13, 2018 appellant, through counsel, filed a timely appeal from a September 14,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish an injury causally
related to the accepted February 21, 2012 employment incident.

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.3 The facts and circumstances as set forth
in the prior decisions of the Board are incorporated herein by reference. The relevant facts are as
follows.
On February 25, 2012 appellant, then a 52-year-old clerk, filed a traumatic injury claim
(Form CA-1) alleging that, on February 21, 2012, she sustained a severe pinched nerve which
affected her neck, right shoulder, and arm when she worked with a skid of circulars/advertisements
while in the performance of duty.
By decision dated April 13, 2012, OWCP denied appellant’s claim, finding that the medical
evidence submitted was insufficient to establish that the diagnosed conditions were causally
related to the accepted February 21, 2012 employment incident.
By letter dated April 18, 2012, appellant requested a telephonic hearing before an OWCP
hearing representative. By decision dated September 26, 2012, OWCP’s hearing representative
affirmed the April 13, 2012 decision denying her claim.
On March 11, 2013 appellant, through counsel, appealed to the Board. By decision dated
September 20, 2013, the Board affirmed OWCP’s hearing representative’s September 26, 2012
decision, finding that the medical evidence of record was insufficient to establish that she sustained
neck, right shoulder, and arm conditions causally related to the accepted February 21, 2012
employment incident.4
Appellant, through counsel, subsequently requested reconsideration and submitted
additional medical evidence. By decision dated June 13, 2014, OWCP denied modification,
finding that the medical evidence of record was insufficient to establish causal relationship
between the diagnosed conditions and the accepted February 21, 2012 employment incident.
On December 9, 2014 appellant, through counsel, appealed to the Board. By decision
dated May 7, 2015, the Board affirmed OWCP’s June 13, 2014 decision, finding that the evidence
submitted was insufficient to establish causal relationship between the diagnosed conditions and
the accepted February 21, 2012 employment incident.5
On May 6, 2016 appellant, through counsel, requested reconsideration and submitted
additional evidence.
In a May 4, 2016 report, Dr. Norman B. Stempler, an osteopath specializing in orthopedic
surgery, noted that appellant was first seen on January 30, 2013 for an employment injury. He
reported that, on February 21, 2012, she sustained an injury while pulling multiple skids that were
estimated to weigh over 200 pounds per skid. Physical examination findings included right upper
extremity numbness and weakness, evidence of right grip weakness, and Spurling’s maneuver.
3

Docket No. 13-0930 (issued September 13, 2013). Docket No. 15-0384 (issued May 7, 2015).

4

Id.

5

Supra note 3.

2

Dr. Stempler opined there was a direct relationship between appellant’s current condition and
symptoms and the accepted February 21, 2012 incident. He reported that appellant had no history
of cervical or right upper extremity conditions prior to the accepted February 21, 2012 incident.
By decision dated August 4, 2016, OWCP denied modification. It found Dr. Stempler’s
report insufficient to establish appellant’s claim as he failed to explain the mechanism whereby
the accepted February 21, 2012 incident caused or aggravated the diagnosed conditions.
On January 23, 2017 appellant requested reconsideration and submitted a December 2,
2016 report from Dr. Randall Smith, a Board-certified orthopedic surgeon, and a January 17, 2017
report from Dr. Stempler.
In a December 2, 2016 report, Dr. Smith diagnosed C5-6 herniated disc, chronic pain, and
adhesive capsulitis. He reviewed medical records and diagnostic studies, and provided a
description of the accepted February 21, 2012 incident. Prior to the accepted February 21, 2012
incident, Dr. Smith reported that appellant had no musculoskeletal problems. However, following
the incident, appellant developed neck, shoulder, right arm, lower back, and leg problems.
Dr. Smith reported that appellant underwent surgery, but unfortunately she developed significant
postoperative complications from her anterior cervical discectomy and had been totally disabled
since the surgery. He concurred with Dr. Stempler in attributing appellant’s cervical condition to
the accepted February 21, 2012 employment incident. Dr. Smith explained that as a result of
pulling the skid appellant had herniated her cervical disc as result of the increased pressure placed
on her neck and shoulder. He noted that appellant appeared to have asympomatic preexisting
cervical degenerative changes. According to Dr. Smith the herniated disc aggravated her
preexisting cervical degenerative condition resulting in radiculopathy, right shoulder pain, and
myelopathy. In addition, he opined that appellant’s right shoulder adhesive condition had also
been caused by the employment incident. Dr. Smith explained that appellant was protective of her
right shoulder, due to a prior injury, and neck strain from the injury led to shoulder pain. He related
that adhesive capsulitis developed when the shoulder was held still as a method of protection.
Dr. Smith further opined that the strain from the accepted February 21, 2012 work incident was
the cause of the cervical disc herniation, shoulder pain, and resulting surgery.
Dr. Stempler, in the January 17, 2017 report, described how the February 21, 2012
accepted employment incident had occurred. He noted that in attempting to pull the heavy skid,
her cervical spine and upper body strength and musculature were involved. Dr. Stempler opined
that the accepted February 21, 2012 work incident caused appellant’s C5-6 disc herniation and
aggravated her preexisting degenerative disc disease.
On April 20, 2017 OWCP requested that Dr. Todd Fellars, an orthopedic surgeon serving
as an OWCP district medical adviser (DMA), review the medical record and a statement of
accepted facts and thereafter address whether there was causal relationship between the accepted
February 21, 2012 employment incident and the diagnosed conditions.
In a May 5, 2017 report, Dr. Fellars reviewed the medical evidence and the SOAF and
wrote “no” in response to the question of “[d]oes the medical evidence establish a cause and effect
relationship between accepted work activities and the diagnoses offered.” In narratively
addressing the issue of causation, he concluded that the accepted February 21, 2012 employment
incident was of sufficient force that her underlying degenerative condition had been aggravated
3

and caused the onset of her cervical radicular symptoms. Dr. Fellars attributed the diagnosed
dysphagia and dysphonia, which appeared to have resolved.
By decision dated September 14, 2017, OWCP denied modification, finding that the weight
of the evidence rested with the May 5, 2017 report of Dr. Fellars, the DMA.
LEGAL PRECEDENT
An employee seeking benefits under FECA6 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific conditions for which compensation is claimed is causally related to the
employment injury.7 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.8
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether fact of injury has been established.9 First,
the employee must submit sufficient evidence to establish that he actually experienced the
employment incident at the time, place, and in the manner alleged.10 Second, the employee must
submit sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.11
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.12 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is causal relationship between the employee’s diagnosed condition and the
compensable employment factors.13 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty, and

6

5 U.S.C. § 8101 et seq.

7

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

8

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

9

B.F., Docket No. 09-0060 (issued March 17, 2009); Bonnie A. Contreras, supra note 7.

10

D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

11

C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, supra
note 7.
12

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB
642 (2006).
13

J.J., Docket No. 09-0027 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379 (2006).

4

must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.14
ANALYSIS
The Board finds that this case is not in posture for decision.
Preliminarily, the Board notes that it is unnecessary for the Board to consider the evidence
appellant submitted prior to the issuance of OWCP’s June 13, 2014 decision because the Board
has already considered this evidence in its prior decisions. Findings made in prior Board decisions
are res judicata absent further review by OWCP under section 8128 of FECA.15
Following the Board’s May 7, 2015 decision OWCP reviewed additional medical
evidence. Dr. Stempler in a May 4, 2016 supplemental report related that, on February 21, 2012,
appellant sustained an injury due to pulling multiple skids that were estimated to weight over 200
pounds per skid. In a January 17, 2017 report, he indicated that appellant’s cervical spine and
upper body musculature were involved in attempting to pull the heavy skid on February 21, 2012.
Dr. Stempler concluded that this incident caused her C5-6 disc herniation and aggravated her
preexisting degenerative disc disease.
Dr. Smith, in a December 2, 2016 report, reviewed medical evidence, the injury history,
and provided examination findings. He noted that, prior to the accepted 21, 2012 incident,
appellant had a preexisting cervical degenerative condition and had a prior right shoulder injury.
Dr. Smith diagnosed C5-6 herniated disc, chronic pain, and adhesive capsulitis, which he attributed
to the accepted February 21, 2012 incident. He opined that appellant’s herniated disc was caused
by the increased pressure placed on appellant’s neck and shoulder from pulling the skid. Dr. Smith
further concluded that her preexisting cervical degenerative condition had been aggravated by the
increased pressure on her neck which caused the cervical disc herniation and subsequent
radiculopathy, right shoulder pain and myelopathy. With respect to her shoulder condition, he
opined that appellant’s protectiveness of her shoulder from a prior injury and the joint pain caused
by the neck injury caused her right shoulder adhesive capsulitis.
Based upon receipt of these new reports from Drs. Stempler and Smith, on April 20, 2017,
OWCP requested that its DMA, Dr. Fellars, review the record and the SOAF and thereafter address
causal relationship between appellant’s accepted February 21, 2012 employment incident and the
diagnosed conditions.
In the September 14, 2017 decision, OWCP found that Dr. Fellars’ May 5, 2016 report
constituted the weight of the medical evidence. The Board finds, however, that Dr. Fellars’ report
is internally inconsistent and, therefore, further development of the medical evidence is necessary
to determine whether appellant’s diagnosed conditions were caused or aggravated by the
February 21, 2012 accepted employment incident.

14

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

15

See C.C., Docket No. 18-0719 (issued November 9, 2018).

5

In his May 5, 2017 report, Dr. Fellars noted appellant’s history of injury and treatment
along with the SOAF. He wrote “no” in response to the question as “[d]oes the medical evidence
establish a cause and effect relationship between accepted work activity and the diagnoses
offered.” However, while addressing the issue of causation, Dr. Fellars concluded that the force
from the accepted February 21, 2012 incident was sufficient to have aggravated her underlying
degenerative condition and was the cause her cervical radicular symptoms. Dr. Fellars did not
offer rationale or an explanation for his conflicting opinions on the issue of causal relationship.
Further, OWCP did not seek clarification of Dr. Fellars’ opinion.
Once OWCP undertakes development of the record, it has the responsibility to obtain an
evaluation which will resolve the issue involved in the case.16 Therefore, the Board finds that the
case must be remanded for further development of the medical evidence and receipt of a reasoned
opinion regarding whether appellant’s diagnosed medical conditions are causally related to the
accepted employment incident.
The case is remanded to OWCP to refer appellant to Dr. Fellers or an alternate district
medical adviser for a rationalized medical opinion on whether the accepted February 21, 2012
employment incident caused or aggravated appellant’s diagnosed conditions. Following such
further development as deemed necessary, OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision

16
See C.N., Docket No. 17-1751 (issued May 3, 2018); R.A., Docket No. 14-1918 (issued March 3, 2015); Phillip L.
Barnes, 55 ECAB 426 (2004).

6

ORDER
IT IS HEREBY ORDERED THAT the September 14, 2017 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: February 1, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

